Per Curiam.
One of the questions, and indeed the only one was, whether the appellant was implicated in the taking of usury upon certain notes and a mortgage to secure them made by the respondents upon personal property. The business was done by agents of the appellant who claim that she did not authorize, or know of or benefit by the usury that no doubt was taken. The learned judge was not absolutely bound to believe the affidavits read for defendant. Indeed they might literally be true- and yet there be such a relation between the appellants and agents-in this matter, as would evince a complicity between them.
Order affirmed, with ten dollar’s costs to abide the event
Sedgwick, Oh. J., Dugro and Gildersleeve. JJ., concur.